Vista la moción del demandante apelado para que desestimemos los recursos de apelación interpuestos por los demandados apelantes en 11 y 17 de febrero de 1938, y apareciendo de ella y de la cer-tificación expedida por el Secretario de la Corte de Distrito de Ponce que aun cuando la sentencia y la resolución apeladas fueron die-*954tadas y notificadas el 12 de enero y el 10 de febrero de 1938, res-pectivamente, los • apelantes no han radicado todavía en la corte inferior la transcripción de la evidencia, se desestiman dichos recursos por no haber sido proseguidos con la diligencia debida.